Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-3, 5-6 and 8-21 is indicated because the prior art of record does not show or fairly suggest “a slide out tray having a closed position proximate the back of said oven interior and slidable to a deployed position in said oven interior; a lower heating element mounted to said slide out tray” incorporated with all other limitations as claimed in claim 1; “a hinged door recessed within the back of said interior, said hinged door capable of being opened to a deployed position; a lower heating element secured to said door whereby said heating element is positioned essentially horizontally when said door is deployed” incorporated with all other limitations as claimed in claim 8; and “a drop down tray secured to the top of said oven interior by a plurality of pivot arms extending from the top of said oven, said tray capable of being opened to a deployed position or secured to a closed position; a lower heating element secured to said drop down tray whereby said heating element is positioned essentially horizontally when said tray is deployed” incorporated with all other limitations as claimed in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/21/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761